DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 4 and 7 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 11,134,270, hereafter Lim) in view of Racape et al (US 2019/0260989, hereafter Racape)
	As per claim 1, Lim discloses an electronic device comprising:
	 a lens unit (column 16 lines 9 – 11 and column 21 lines 8 - 13);
	 an image sensor (column 21 lines 8 - 13);
	  and a processor, wherein the processor is configured to:
	 obtain a raw image corresponding to an external object using the image sensor (column 18 lines 66 – column 19 line 1);
	 divide the raw image into a plurality of blocks (column 19 lines 1 - 8 );
	 select a block to be subjected to intra-prediction from among the plurality of blocks (column 8 lines 7 – 27, column 19 lines 8, and column 19 lines 47 - 51);
	 determine a direction mode to be used for intra-prediction of the selected block based on a distortion parameter of a portion of the lens unit corresponding to the selected block (column 19 lines 26 – 39 and column 20 lines 25 - 42);
	 perform the intra-prediction on the selected block based on the determined direction mode (column 28 lines 25 - 37);
	 and generate a compressed image corresponding to the raw image based on a result of the intra-prediction (column 28 lines 52 - 55).
	However, Lim does not explicitly teach a memory configured to store a direction mode used for intra-prediction of an image captured using the image sensor and differently configured depending on a characteristic of a portion of the lens unit.
	In the same field of endeavor, Racape teaches a memory configured to store a direction mode used for intra-prediction of an image captured using the image sensor and differently configured depending on a characteristic of a portion of the lens unit (¶ 119 - 125).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 2, Lim discloses the electronic device as claimed in claim 1, wherein the processor is configured to:
	 determine the portion of the lens unit corresponding to the selected block based on information about a relative position between the selected block and a center of the raw image (column 28 lines 25 - 37);
	 48select a direction mode corresponding to the determined portion (column 28 lines 25 - 37);
	 and perform the intra-prediction on the selected block based on the selected direction mode (column 28 lines 25 - 37 ).  
	As per claim 3, Lim discloses the electronic device as claimed in claim 1, wherein the processor is configured to:
	perform the intra-prediction on the selected block using the selected direction (column 28 lines 25 - 37 ).
	However, Lim does not explicitly teach select one direction from among a plurality of directions included in the selected direction mode based on a difference between a pixel value corresponding to a base pixel among pixels included in the selected block and a pixel value corresponding to a reference pixel present around the base pixel.
	In the same field of endeavor, Racape teaches select one direction from among a plurality of directions included in the selected direction mode based on a difference between a pixel value corresponding to a base pixel among pixels included in the selected block and a pixel value corresponding to a reference pixel present around the base pixel (¶ 109 and 120).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 4, Lim discloses the electronic device as claimed in claim 1.
However, Lim does not explicitly teach wherein the direction mode is configured such that a curvature of a line included in the direction mode varies depending on the distortion parameter.
In the same field of endeavor, Racape teaches teach wherein the direction mode is configured such that a curvature of a line included in the direction mode varies depending on the distortion parameter (¶ 122).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 7, Lim discloses the electronic device as claimed in claim 1, further comprising:
	 49a communication module configured to transmit the compressed image to an external electronic device, wherein the electronic device is configured to receive, using the communication module, an image generated by the external electronic device performing image processing on the compressed image (column 39 lines 38 - 44).  
	As per claim 8, Lim discloses an electronic device comprising:
	 a lens unit (column 16 lines 9 – 11 and column 21 lines 8 - 13);
	 and a processor, wherein the processor is configured to:
	 obtain an image corresponding to the external object using the image sensor (column 18 lines 66 – column 19 line 1);
	 determine a portion of the image corresponding to the image circle (column 28 lines 25 - 37);
	 generate compressed image data by dividing the image into a plurality of blocks and compressing the plurality of blocks, a block at least partially included in the image circle among the plurality of blocks being compressed as part of the compressed image data and a block not included in the image circle among the plurality of blocks not being included in the compressed image data in part of the compressing (column 29 lines 48 - 52);
	 and transmit the compressed image data to an external processor (column 37 lines 9 - 44).
	However, Lim does not explicitly teach an image sensor configured to be disposed such that an image circle, formed on a surface of the image sensor when light corresponding to an external object passes through the lens unit, partially comprises a portion of the image sensor and does not comprise another portion of the image sensor.
	In the same field of endeavor, Racape teaches an image sensor configured to be disposed such that an image circle, formed on a surface of the image sensor when light corresponding to an external object passes through the lens unit, partially comprises a portion of the image sensor and does not comprise another portion of the image sensor (¶127).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 9, Lim discloses the electronic device as claimed in claim 8, wherein, in part of the compressing, the processor is configured to:
	 determine a distortion parameter based on a first block at least partially included in the image circle and a center of the image circle (column 30 lines 9 - 21);
	 50perform intra-prediction on pixel data included in the first block using the distortion parameter (column 28 lines 52 - 55);
	 and compress the first block based on the intra-prediction (column 28 lines 52 - 55).  
	As per claim 10, Lim discloses the electronic device as claimed in claim 9.
However, Lim does not explicitly teach wherein the processor is configured to perform the intra-prediction using a specified intra-prediction angular mode and the distortion parameter.
In the same field of endeavor, Racape teaches  wherein the processor is configured to perform the intra-prediction using a specified intra-prediction angular mode and the distortion parameter (¶ 120 - 125).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 11, Lim discloses the electronic device as claimed in claim 9.
However, Lim does not explicitly teach wherein the processor is configured to determine the distortion parameter based on an angle formed between at least two apexes of the first block and the center.
In the same field of endeavor, Racape teaches wherein the processor is configured to determine the distortion parameter based on an angle formed between at least two apexes of the first block and the center (¶ 167).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 12, Lim discloses the electronic device as claimed in claim 9, wherein the distortion parameter is determined based on a distance between the first block and the center of the image circle (column 28 lines 25 - 37).  
	As per claim 13, Lim discloses the electronic device as claimed in claim 12.
However, Lim does not explicitly teach wherein the distortion parameter is used to change a curvature of a prediction direction used for the intra- prediction.
In the same field of endeavor, Racape teaches wherein the distortion parameter is used to change a curvature of a prediction direction used for the intra- prediction (¶ 120 - 124).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Lim in view of Racape.  The advantage is a reduction in distortion in video coding.
	As per claim 14, Lim discloses the electronic device as claimed in claim 8, wherein the lens unit comprises a lens having a field of view of 120 degrees or greater (column 13 lines 53 - 56).  
	As per claim 15, Lim discloses the electronic device as claimed in claim 8, further comprising a communication module configured to transmit the compressed image to an external electronic device (column 39 lines 38 - 44).

Allowable Subject Matter
Claim(s) 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487